IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 394 WAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
MARLIN ALAN BROWN, II,                        :
                                              :
                    Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.

      Justice Donohue did not participate in the consideration or decision of this

matter.

      Justice Wecht did not participate in the consideration or decision of this matter.